DETAILED ACTION
A complete action on the merits of pending claims 1-15 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horner US 20130103035 (Horner).
Regarding claim 1, Horner teaches a housing (Fig. 1A housing 20); at least one shaft member extending from the housing (Fig. 1A shaft 12 configured to support an end effector assembly (Fig. 1A end effector 100) at a distal end thereof, the end effector including first and second opposing jaw members (Fig. 1A 110 and 120) each including 
Regarding claim 2, Horner teaches wherein the second plate is non-conductive (par. [0041] 125a and 125b are insulating).
Regarding claim 3, Horner teaches further comprising an insulator disposed between the first and second plates of at least one jaw member (Fig. 2B insulating member 125a and 125b).
Regarding claim 4, Horner teaches wherein the second plate is adapted to connect to a tissue monitoring system (par. [0065] any of the plates can be monitored through the sensor module 48).
Regarding claim 5, Horner teaches further comprising a first switch adapted to connect to the electrosurgical generator and configured to energize the first opposing plates on the first and second jaw members to seal tissue upon activation thereof (par. [0045] and [0047] a switch for each sealing plate configured to switch between the different plates, [0072] where the switches can be on the generator or on the handle like switch 30), and a second switch adapted to connect to a tissue monitoring system and configured to obtain feedback from the tissue disposed between the second opposing plates on the first and second jaw members (par. [0065] the controller can be selected to either send out energy or gather measurements).
Regarding claim 6, Horner teaches wherein the tissue monitoring system provides feedback relating to at least one of nerves, critical tissue structures, or tissue type (par. [0067]).
Regarding claim 7, Horner teaches further comprising a first switch adapted to connect to a first mode of the electrosurgical generator and configured to energize the first opposing plates on the first and second jaw members to seal tissue upon activation thereof, and a second switch adapted to connect to a second mode of the electrosurgical generator and configured to coagulate tissue disposed between the second opposing plates on the first and second jaw members upon activation thereof (par. [0045] and [0047] a switch for each sealing plate configured to switch between the different plates, [0072] where the switches can be on the generator or on the handle like switch 30).
Regarding claims 8 and 13, Horner teaches a housing (Fig. 1A housing 20); at least one shaft member extending from the housing (Fig. 1A shaft 12) configured to 
Regarding claims 9 and 15, Horner teaches further comprising a knife assembly operably associated with the housing and (Fig. 1A trigger assembly [0031]) configured to selectively advance a knife (Fig. 2B knife assembly 186) through a knife channel defined in at least one of the jaw members (Fig. 2B115a and 115b), the knife selectively advanceable through both the first and second electrically conductive plates of the at least one jaw member (par. [0040] and Fig. 2B).
Regarding claims 10 and 14, Horner teaches further comprising an insulator disposed between the first and second plates of at least one jaw member (Fig. 2B insulating member 125a and 125b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horner in view of Hancock US 20180280084 (Hancock).
Regarding claims 11 and 12, Horner does not explicitly teach wherein the knife is connected to an energy source and is independently activatable and wherein the knife uses ultrasonic energy to divide tissue.
Hancock, in an analogous pair of forceps, teaches where the cutting blade can be a scalpel-type, RF, or ultrasonic sonotrode.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the not explicitly energized blade of Horner with the ultrasonic blade of Hancock.  The blades are seen to perform the same function of dissecting tissue. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiener US 20170000553 teaches where the electrode plates can be arranged going proximal to distal rather than around the entire jaw (Fig. 17).  McKenna US 20100016857 teaches where the electrode plates can be arranged going proximal to distal rather than around the entire jaw (Fig. 2F).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794